On Petition for Rehearing.
GIDEON, J.
Appellant, in a petition for rehearing insists that certain statements of fact made in the opinion are contrary to the undisputed evidence. .The statement especially challenged is:
, “The amount so specified was applied in part payment of the fees due a financial agency in an eastern city that had been employed to finance the road or sell its bonds and procure the necessary money for the construction of the road.”
The claim or argument is based upon the theory, advocated by appellant, that the money paid to the railroad company constituted a trust fund to be exclusively used for a specific purpose mentioned in the contract.
*444It is no concern here what the relationship of the defendant railroad to this fund may have been by reason of the terms of the contract. The fund, if it ever became a trust so far as the respondents are concerned, must have been a trust ex maleficio. Knowledge on the part of respondents of the terms of the contract and consent on their part to the use of the funds contrary to the known terms of the contract are necessary to charge them as such trustees. The findings of the district court negative the contention that the respondents had any such knowledge. Basing the argument upon the trust theory, it is the further contention of the appellant that all amounts paid to the financial agency and for other purposes must be considered as taken from money otherwise in the treasury of the railroad company before applying any of the $5,000 paid by appellant. If appellant’s theory is correct, that the money became a trust fund in the hands of the railroad company, that claim or contention might be effective against the railroad company, but it could not establish liability on the part of the respondents without their knowledge .or consent.
It is, however, strenuously insisted that the respondent Biersach, at the time he consented to the payment of $200 for counsel to defend the railroad company in this .action, was cognizant of the terms of the contract. The testimony is clear that this respondent consented to the payment of this amount from the treasury of the railroad company subsequent to the date when he knew the terms of the contract, but it is not satisfactorily shown that the funds so paid were part of the funds deposited or paid in by the appellant. There had been other moneys paid into the treasury between the date of the payment by appellant and the date of payment of the $200 to counsel. As we view the facts disclosed by this record and the findings of the district court, it can in no way affect the result whether the amount paid by the mining company was applied in payment of the fees due the financial agency or whether they were applied in the payment of other expenses.
Rehearing is denied.
WEBER, THURMAN, and FRICK, JJ., concur.